DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on April 21, 2022, is acknowledged.  After reviewing the claims in view of Applicant’s arguments, the restriction requirement set forth in the Office action mailed on February 23, 2022, is hereby withdrawn in full.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is ultimately found allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2021/0048860 to Jinta et al. in view of U.S. Patent Application Publication No. 2021/0206241 to Guo et al.
	Regarding Claim 1, Jinta discloses (e.g., Figs. 1–3 and their corresponding description) a display panel 10, comprising: a first base substrate 41 and a second base substrate 42 that are oppositely disposed; a liquid crystal layer 48 disposed between the first base substrate and the base second substrate (Fig. 3); and at least one temperature sensor 50 disposed between the first base substrate and the second base substrate (Fig. 2A and paragraphs [0010], [0098], and [0101]), the at least one temperature sensor 50 being configured to detect a temperature of the liquid crystal layer (e.g., paragraph [0133], where Jinta teaches that the measured temperature is that of the “liquid crystal panel”, but at least indirectly that includes the temperature of the liquid crystals within the panel, and can reasonably be considered to teach measuring the temperature of the liquid crystal layer).
	Jinta does not explicitly disclose that the display panel is a dimming glass; and that the liquid crystal is a dye liquid crystal.
	Guo discloses that a liquid crystal panel may be used as a dimming panel (noting that Jinta teaches that the display panel may be used in any suitable display environment, e.g., paragraphs [0246]–[0248]) and that the dimming panel may include a dichroic dye in the liquid crystal to impart a color or black tint to the display (e.g., Fig. 4 and paragraphs [0065]–[0070] and [0079]).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Jinta such that the display panel is a dimming glass; and that the liquid crystal is a dye liquid crystal, as suggested by Guo, as a suitable use of the display of Jinta and to provide a color or black tint to the display.
	Regarding Claim 2, the combination of Jinta and Guo would have rendered obvious wherein the at least one temperature sensor is disposed on a side of the first base substrate proximate to the second base substrate, and/or the at least one temperature sensor is disposed on a side of the second base substrate proximate to the first base substrate (Jinta, Fig. 2A and paragraphs [0010], [0098], and [0101]).
	Regarding Claim 3, the combination of Jinta and Guo would have rendered obvious wherein the dimming glass has a main region and an edge region located at at least one side of the main region (e.g., Fig. 2A of Jinta); and the dye liquid crystal layer is located in the main region (display region of Jinta, including pixels, modified to include dye as suggested by Guo); and the at least one temperature sensor is located in the edge region of the dimming glass (Fig. 2A of Jinta).
	Regarding Claim 4, the combination of Jinta and Guo would have rendered obvious wherein the at least one temperature sensor includes at least one of a positive temperature coefficient thermistor and a negative temperature coefficient thermistor (where Jinta teaches that the temperature sensor may be configured as a delay circuit or a ring oscillator, e.g., paragraphs [0144]–[0244], but also other suitable configurations, such as claimed, would have been obvious where the operation of alternative configurations would still function predictably as a temperature sensor, and Applicant has not shown that the claimed configuration achieves any unexpected result or is otherwise unobvious).
Regarding Claim 5, the combination of Jinta and Guo would have rendered obvious wherein each temperature sensor includes: a conductive body disposed on the first base substrate or the second base substrate, a material of the conductive body including a thermosensitive material; a sensing electrode electrically connected to the conductive body; and a protective layer covering the conductive body and the sensing electrode (Figs. 21A and 12B of Jinta, and where Jinta teaches that the temperature sensor may be configured as a delay circuit or a ring oscillator, e.g., paragraphs [0144]–[0244], but also other suitable configurations, such as claimed, would have been obvious where the operation of alternative configurations would still function predictably as a temperature sensor, and Applicant has not shown that the claimed configuration achieves any unexpected result or is otherwise unobvious).
Regarding Claim 6, the combination of Jinta and Guo would have rendered obvious (citing to Jinta) comprising a first dimming electrode 44 disposed on a side of the first base substrate; a first alignment film 45 disposed on a side of the first dimming electrode away from the first base substrate; a second dimming electrode 46 disposed on a side of the second base substrate proximate to the first base substrate; and a second alignment film 47 disposed on a side of the second dimming electrode proximate to the first base substrate (Fig. 3 of Jinta).
Regarding Claim 7, the combination of Jinta and Guo would have rendered obvious wherein each temperature sensor includes a sensing electrode, and a material of the sensing electrode, a material of the first dimming electrode and a material of the second dimming electrode all include a transparent conductive material (where Jinta teaches that the temperature sensor may be configured as a delay circuit or a ring oscillator, e.g., paragraphs [0144]–[0244], but also other suitable configurations, such as claimed, would have been obvious where the operation of alternative configurations would still function predictably as a temperature sensor, and Applicant has not shown that the claimed configuration achieves any unexpected result or is otherwise unobvious).
Regarding Claim 8, the combination of Jinta and Guo would have rendered obvious wherein in a case where a temperature sensor is disposed on the first base substrate and the temperature sensor includes a sensing electrode, the sensing electrode and the first dimming electrode are made of a same material and are disposed in a same layer; and in a case where the temperature sensor is disposed on the second base substrate and the temperature sensor includes the sensing electrode, the sensing electrode and the second dimming electrode are made of a same material and are disposed in a same layer (where Jinta teaches that the temperature sensor may be configured as a delay circuit or a ring oscillator, e.g., paragraphs [0144]–[0244], but also other suitable configurations, such as claimed, would have been obvious where the operation of alternative configurations would still function predictably as a temperature sensor, and Applicant has not shown that the claimed configuration achieves any unexpected result or is otherwise unobvious). 
Regarding Claim 9, the combination of Jinta and Guo would have rendered obvious a sealant disposed between the first base substrate and the second base substrate, the sealant surrounding the dye liquid crystal layer, and at least a part of the sealant being located between the dye liquid crystal layer and the at least one temperature sensor (e.g., paragraphs [0117] and [0248] of Jinta).

Regarding Claim 10, Jinta discloses (e.g., Figs. 1–3 and their corresponding description) a method of manufacturing a display panel 10, comprising: providing a first base substrate 41 and a second base substrate 42; forming at least one temperature sensor 50 on the first base substrate and/or the second base substrate (Fig. 2A and paragraphs [0010], [0098], and [0101]); and forming a liquid crystal layer 48 between the first base substrate and the second base substrate, wherein the at least one temperature sensor 50 is located between the first base substrate and the second base substrate (Fig. 2A and paragraphs [0010], [0098], and [0101]), and the at least one temperature sensor is configured to detect a temperature of the liquid crystal layer (e.g., paragraph [0133], where Jinta teaches that the measured temperature is that of the “liquid crystal panel”, but at least indirectly that includes the temperature of the liquid crystals within the panel, and can reasonably be considered to teach measuring the temperature of the liquid crystal layer).
Jinta does not explicitly disclose that the display panel is a dimming glass; and that the liquid crystal is a dye liquid crystal.
	Guo discloses that a liquid crystal panel may be used as a dimming panel (noting that Jinta teaches that the display panel may be used in any suitable display environment, e.g., paragraphs [0246]–[0248]) and that the dimming panel may include a dichroic dye in the liquid crystal to impart a color or black tint to the display (e.g., Fig. 4 and paragraphs [0065]–[0070] and [0079]).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the method of Jinta such that the display panel is a dimming glass; and that the liquid crystal is a dye liquid crystal, as suggested by Guo, as a suitable use of the display of Jinta and to provide a color or black tint to the display.
	Regarding Claim 11, the combination of Jinta and Guo would have rendered obvious wherein each temperature sensor includes: a conductive body, a sensing electrode electrically connected to the conductive body, and a protective layer covering the conductive body and the sensing electrode; and forming the at least one temperature sensor includes: forming a first conductive thin film on the first base substrate or the second base substrate; patterning the first conductive thin film to form the conductive body; forming a second conductive thin film at a side of the conductive body away from the first base substrate, patterning the second conductive thin film to form the sensing electrode; and forming a protective layer on a side of the conductive body and the sensing electrode away front the first base substrate (Figs. 21A and 12B of Jinta, and where Jinta teaches that the temperature sensor may be configured as a delay circuit or a ring oscillator, e.g., paragraphs [0144]–[0244], but also other suitable configurations, such as claimed, would have been obvious where the operation of alternative configurations would still function predictably as a temperature sensor, and Applicant has not shown that the claimed configuration achieves any unexpected result or is otherwise unobvious).
Regarding Claim 12, the combination of Jinta and Guo would have rendered obvious (citing to Jinta) wherein the dimming glass includes a first dimming electrode 44 disposed on a side of the first base substrate, and a second dimming electrode 46 disposed on a side of the second base substrate proximate to the first base substrate; in a case where the temperature sensor is disposed on the first base substrate, when the second conductive thin film is patterned to form the sensing electrode, the first dimming electrode is formed synchronously; and in a case where the temperature sensor is disposed on the second base substrate, when the second conductive thin film is patterned to form the sensing electrode, the second dimming electrode is formed synchronously (where Jinta teaches that the temperature sensor may be configured as a delay circuit or a ring oscillator, integrated with the display, e.g., paragraphs [0144]–[0244], but also other suitable configurations, such as claimed, would have been obvious where the operation of alternative configurations would still function predictably as a temperature sensor, and Applicant has not shown that the claimed configuration achieves any unexpected result or is otherwise unobvious).
Regarding Claim 13, the combination of Jinta and Guo would have rendered obvious forming a sealant between the first base substrate and the second base substrate, the sealant surrounding the dye liquid crystal layer, and at least a part of the sealant being located between the dye liquid crystal layer and the at least one temperature sensor (e.g., paragraphs [0117] and [0248] of Jinta).

Claims 14–16 are rejected under 35 U.S.C. 103 as being unpatentable over Jinta and Guo, further in view of U.S. Patent Application Publication No. 2008/0147270 to Sakane et al.
Regarding Claim 14, the combination of Jinta and Guo would have rendered obvious a dimming glass system, comprising: the dimming glass according to claim 1 and a controller electrically connected to the at least one temperature sensor in the dimming glass (e.g., 60 of Jinta, Fig. 1), the controller being configured to control the at least one temperature sensor to detect the temperature of the dye liquid crystal layer in the dimming glass, obtain a detection signal of the at least one temperature sensor (e.g., Fig. 1 of Jinta).
The combination of Jinta and Guo does not explicitly disclose the controller further configured to transmit driving voltages for controlling the dye liquid crystal layer to the dimming glass according to the detection signal.
Sakane discloses a dimming glass, and teaches that the controller transmits driving voltages for controlling the liquid crystal to the dimming glass according to a detection signal in order to reduce glare and control light transmission into a vehicle (e.g., paragraphs [0104]–[0110]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Jinta and Gao such that the controller is further configured to transmit driving voltages for controlling the dye liquid crystal layer to the dimming glass according to the detection signal, as suggested by Sakane, in order to control light transmission based on the detected signal.
Regarding Claim 15, the combination of Jinta, Guo, and Sakane would have rendered obvious a method of driving a dimming glass system, applied to the dimming glass system according to claim 14, the method comprising: controlling, by the controller, the at least one temperature sensor in the dimming glass to work; detecting, by the at least one temperature sensor, the temperature of the dye liquid crystal layer in the dimming glass; generating, by the at least one temperature sensor, the detection signal; transmitting, by the at least one temperature sensor, the detection signal to the controller; obtaining, by the controller, the temperature of the dye liquid crystal layer according to the detection signal; and adjusting, by the controller, the driving voltages for controlling the dye liquid crystal layer according to the temperature of the dye liquid crystal layer (where each of these steps appear to be generic uses of the structures taught by Jinta, Guo, and Sakane, as outlined in the rejection of Claim 14 above).
Regarding Claim 16, the combination of Jinta, Guo, and Sakane would have rendered obvious wherein adjusting, by the controller, the driving voltages for controlling the dye liquid crystal layer according to the temperature of the dye liquid crystal layer includes: adjusting values of the driving voltages, and/or adjusting frequencies of the driving voltages (e.g., paragraph [0106] of Sakane).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871